DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 32 is objected to because of the following informalities:  There are two claims numbered 32.  The first misnumbered claim 32 has been renumbered claim 31.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2006/0016970 ("Nagasaki").
Regarding claim 14, Nagasaki discloses an optical module, comprising: 
a substrate (not labeled, plate holding 1001, Fig. 10, see examiner-annotated figure below); 
a light emitter (1001, Fig. 10) coupled to the substrate (plate holding 1001, Fig. 10); and 
an optically transmissive enclosure (1002, Fig. 10), molded to the substrate (plate holding 1001, Fig. 10) around the light emitter (1001, Fig. 10), including: 
a curved exterior surface (1002a, Fig. 10) that functions as a lens (paragraph [0094]); and 
a coupling surface (see examiner-annotated figure below, either left-edge surface or 1007a, Fig. 10), adjacent the curved exterior surface (1002a, Fig. 10), that is oriented transverse to the substrate (Fig. 10); 
wherein light emitted (P1001, Fig. 10) from the light emitter (1001, Fig. 10) is shaped as the light travels through the curved exterior surface (1002a, Fig. 10) at a transverse angle with respect to the coupling surface (Fig. 10).

    PNG
    media_image1.png
    411
    561
    media_image1.png
    Greyscale

Regarding claim 15, Nagasaki discloses the optical module of claim 14, wherein the optically transmissive enclosure (1002, Fig. 10) and the substrate (plate holding 1001, Fig. 10) completely surround the light emitter (1001, Fig. 10).	
Regarding claim 16, Nagasaki discloses the optical module of claim 14, wherein the optically transmissive enclosure (1002, Fig. 10) further comprises a planar surface (see examiner-annotated figure below) that is: 
parallel to the substrate (planar surface is parallel to substrate, Fig. 10); and adjacent the curved exterior surface (1002a, Fig. 10).

    PNG
    media_image2.png
    411
    567
    media_image2.png
    Greyscale

Regarding claim 17, Nagasaki discloses the optical module of claim 14, wherein the optically transmissive enclosure (1002, Fig. 10) is formed of a polymer (resin, paragraph [0094]).
Regarding claim 18, Nagasaki discloses the optical module of claim 14, wherein the optically transmissive enclosure (1002, Fig. 10) at least partially encapsulates the light emitter (Fig. 10). 
Regarding claim 19, Nagasaki discloses the optical module of claim 114, wherein the light deflects when travelling through the curved exterior surface (1002a, Fig. 10, lens inherently deflects light due to Snell’s law). 
Regarding claim 20, Nagasaki discloses the optical module of claim 14, wherein the curved exterior surface (1002a, Fig. 10) is convex (see Fig. 10) with respect to the substrate (plate holding 1001, Fig. 10).
Regarding claim 21, Nagasaki discloses the optical module of claim 14, wherein the optically transmissive enclosure (1002, Fig. 10) is a unitary structure (see Fig. 10).
	Regarding claim 22, Nagasaki discloses the optical module of claim 14, wherein the curved exterior surface (1002a, Fig. 10) is a portion of a surface that includes a planar portion (planar surface, see examiner-annotated Fig. 10 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0193117 ("Cheng") in view of Nagasaki.
Regarding claim 23, Cheng discloses an electronic device, comprising: 
a cover (7, Fig. 3); and 
an optical module (motion detecting device, paragraph [0026]) coupled to the cover (7, Fig. 3), comprising: 
a substrate (6, Fig. 3); 
a light emitter (2, Fig. 3) coupled to the substrate (6, Fig. 3); and 
an optically transmissive enclosure (110, 11, 12, 5, Fig. 3, create optically transmissive enclosure given that 5 is a transparent base, paragraph [0026]), around the light emitter (2, Fig. 3), including: 
a curved exterior surface (51, Fig. 3); and 
a coupling surface (see examiner-annotated figure below), adjacent the curved exterior surface (51, Fig. 3); 
wherein light emitted (L1, Fig. 3) from the light emitter (2, Fig. 3) is focused as the light travels through the curved exterior surface (51, Fig. 3) at a transverse angle (see Fig. 3) with respect to the coupling surface (see examiner-annotated figure below).

    PNG
    media_image3.png
    302
    644
    media_image3.png
    Greyscale

	Cheng does not disclose that the optically transmissive enclosure is coupled to the substrate, nor that the coupling surface is oriented transverse to the substrate.
However, Nagasaki discloses an optically transmissive enclosure (1002, Fig. 10) is coupled to the substrate (plate holding 1001, Fig. 10), and the coupling surface (see examiner-annotated figure above, either left surface or 1007a, Fig. 10) is oriented transverse to the substrate (plate holding 1001, Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the enclosure coupled to the substrate and the coupling surface oriented transverse to the substrate as disclosed by Nagasaki in the device of Cheng in order to cover and protect the light emitting element and its substrate, and easily and accurately arrange the light emitting element at a slant using the substrate as an additional support structure.
Regarding claim 24, Cheng in view of Nagasaki discloses the electronic device of claim 23, and Cheng further discloses that the curved exterior surface (51, Fig. 3) and the cover (7, Fig. 3) cooperate to define a gap (unlabeled gap, see Fig. 3).
Regarding [claim 31], Cheng in view of Nagasaki discloses the electronic device of claim 23, and Nagasaki further discloses comprising a handling surface that is planar (for example, planar surface to the right of the lens, Fig. 10), parallel to the substrate (planar surface is parallel to the substrate, see examiner-annotated Fig. 10 above), and adjacent to the curved exterior surface (1002a, Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a planar surface, parallel to the substrate and adjacent to the curved exterior surface as disclosed by Nagasaki, as this is likely the result of manufacturing processes that forms the optically transmissive enclosure and gives it a more stable structure.

Regarding claim 32, Cheng in view of Nagasaki discloses the electronic device of claim 23, and Nagasaki further discloses comprising a planar surface (see examiner-annotated Fig. 10 above) positioned between the coupling surface (is between coupling surface, see examiner-annotated Fig. 10 above) and the curved exterior surface (1002a, Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a planar surface between the coupling surface and the curved exterior surface as disclosed by Nagasaki in the device of Cheng, as this is likely the result of manufacturing processes that forms the optically transmissive enclosure and gives it a more stable structure.
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Nagasaki further in view of U.S. Patent No. 6,181,442 ("Ogura").
Regarding claim 25, Cheng in view of Nagasaki discloses the electronic device of claim 24, but does not explicitly disclose that the gap is filled with a substance.
However, Ogura discloses a gap (30, Fig. 1) between an optically transmissive enclosure (6, Fig. 1) and a cover (5, Fig. 1) that is filled with a substance (air, col. 4, lines 57-58, and col. 5, line 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to fill the gap with air as disclosed by Ogura in the device of Cheng in view of Nagasaki in order to prevent and/or minimize occurrence of interference fringes and ensure that the deflection of the incident light beam at the transition of the glass and air results in a relatively large focal spot.

Regarding claim 26, Cheng in view of Nagasaki further in view of Ogura discloses the electronic device of claim 25, and Ogura further discloses that the substance has a different refractive index (refractive index of air is approximately equal to “1”, col. 4, lines 58-59) than at least one of the cover (, Fig. 1, is cover glass, col. 4 line 50) or the optically transmissive enclosure (5, Fig. 1 is also glass, col. 4, line 49-50, it is well known in the art that glass has an inherently different refractive index than that of air).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the cover or the optically transmissive enclosure be a different refractive index than air, as disclosed by Ogura in the device of Cheng in view of Nagasaki further in view of Ogura in order to ensure that the deflection of the incident light beam at the transition of the glass and air results in a relatively large focal spot.
Regarding claim 27, Cheng in view of Nagasaki further in view of Ogura discloses the electronic device of claim 25, and Ogura further discloses the substance (air, col. 4, lines 57-58, and col. 5, line 54) deflects the light (inherently occurs based on Snell’s law and Fresnel reflection) travelling through the [cover glass] (6, Fig. 1, which corresponds to the curved exterior surface, 51, Fig. 3, disclosed by Cheng).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have air deflect light, as disclosed by Ogura in the device of Cheng in view of Nagasaki further in view of Ogura in order to ensure that the deflection of the incident light beam at the transition of the glass and air results in a relatively large focal spot.
Regarding claim 28, Cheng in view of Nagasaki further in view of Ogura discloses the electronic device of claim 25, and Ogura further discloses that the substance is a gas (air, col. 4, lines 57-58, and col. 5, line 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to fill the gap with air as disclosed by Ogura in the device of Cheng in view of Nagasaki in order to prevent and/or minimize occurrence of interference fringes and ensure that the deflection of the incident light beam at the transition of the glass and air results in a relatively large focal spot.
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Nagasaki further in view of U.S. Patent Publication No. 2006/0158654 ("Liao").
Regarding claim 29, Cheng in view of Nagasaki discloses the electronic device of claim 23, but does not disclose that the light emitter produces a measurable response to at least one of a reflection or a backscatter of the light onto itself.
However, Liao discloses a light emitter (30, Fig. 2b) that produces a measurable response to at least one of a reflection or a backscatter (light beams 32, 34, Fig. 2b) of the light onto itself (paragraphs [0026], [0028], see Fig. 2b).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the self-mixing effect of the light emitter as disclosed by Liao in the device of Cheng in view of Nagasaki in order to track both distance and speed of an object by using the light source as both a light source and detector/mixer.
Regarding claim 30, Cheng in view of Nagasaki further in view of Liao discloses the electronic device of claim 29, and Liao further discloses that the electronic device is operative to detect at least one of a touch on (finger touching the surface, Fig. 2b) or proximity of an object to the cover when the light emitter produces the measurable response to the at least one of the reflection or the backscatter of the light onto itself (paragraph [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to detect touch on an object by using the self-mixing effect of the light emitter as disclosed by Liao in the device of Cheng in view of Nagasaki in order to track or measure the movement of an object, as this is a well-known method used for detecting movement of objects by using the light source as both a light source and detector/mixer.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Nagasaki further in view of U.S. Patent Publication No. 2016/0072996 ("Rammah").
Regarding claim 33, Cheng in view of Nagasaki discloses the electronic device of claim 23, but does not disclose further comprising an alignment mechanism, coupled to the cover, that defines an area in which the optically transmissive enclosure is at least partially positioned.
However, Rammah discloses an alignment mechanism (together 176 and 162, Fig. 3), coupled to the cover (176 is coupled to 102, Fig. 3, paragraph [0039]), that defines an area in which the optically transmissive enclosure (146, Fig. 3) is at least partially positioned (positioned using protrusions 148 and 152, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an alignment mechanism as disclosed by Rammah in the device of Cheng in view of Nagasaki in order to allow the optically transmissive enclosure to be self-aligning or self-centering when positioned over the optical surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA T TABA/             Examiner, Art Unit 2878   




/GEORGIA Y EPPS/             Supervisory Patent Examiner, Art Unit 2878